The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “vacuum apparatus” in Claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is, and therefore dependent Claim 20 is, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites the limitation "said second external surface region".  There is insufficient antecedent basis for this limitation in the claims since a “second external surface region" has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Loveless US 2010/0313867 (hereafter Loveless).

Regarding Claim 1, Loveless anticipates:
1. A vacuum manifold (dust shroud 10) for sawdust capture comprising: 
a vacuum manifold body portion (shroud body 14), said body portion having a curved cylindrical internal surface region (labeled in attached Figure 3 below) defining a cavity (best shown in Figure 2 and attached Figure 3 below) about a longitudinal axis (labeled in attached Figure 3 below) thereof, said body portion having a first external surface region (labeled in attached Figure 3 below) defining at a first end (labeled in attached Figure 3 below) defining thereof, said first external surface region being disposed generally transverse to said longitudinal axis (shown in attached Figure 3 below), said body portion including a second generally planar internal surface region (labeled in attached Figure 3 below), said second generally planar internal surface region being disposed substantially normal to said longitudinal axis (shown in attached Figure 3 below), and wherein said curved internal surface region defines a correspondingly curved internal edge region (labeled in attached Figure 3 below) with said second generally planar internal surface region (shown in attached Figure 3 below). 


    PNG
    media_image1.png
    987
    1027
    media_image1.png
    Greyscale
 
Regarding Claim 2, Loveless anticipates:
2. A vacuum manifold for sawdust capture as defined in claim 1 wherein said curved cylindrical internal surface region (labeled in attached Figure 3 above) includes a generally circular cylindrical surface region (at transition to cylindrical tube shown in attached Figure 3 above).  

Regarding Claim 3, Loveless anticipates:
3. A vacuum manifold for sawdust capture as defined in claim 1 wherein said correspondingly curved internal edge region (labeled in attached Figure 3 above) includes a generally circular internal edge region (shown in attached Figure 3 above).  


Regarding Claim 5, Loveless anticipates:
5. A vacuum manifold for sawdust capture as defined in claim 1 wherein said first external surface region (labeled in attached Figure 3 above) includes a generally planar external surface region (shown in attached Figure 3 above).  

Regarding Claim 6, Loveless anticipates:
6. A vacuum manifold for sawdust capture as defined in claim 1 wherein a flange portion (mounting collar 22) is disposed inwardly of said first external surface region (shown in attached Figure 3 above).  

Regarding Claim 7, Loveless anticipates:
7. A vacuum manifold for sawdust capture as defined in claim 6 wherein said flange portion (mounting collar 22) is adapted to be coupled to a hose coupling portion (exhaust port 18).  

Regarding Claim 9, Loveless anticipates:
9. A vacuum manifold for sawdust capture as defined in claim 6 wherein said flange portion (mounting collar 22) includes a further surface region (mounting arms 26), said further surface region being configured and adapted to be coupled to a housing of a saw (high speed gas powered saw, Paragraph [0024])(shown in Figure 4).  

Regarding Claim 10, Loveless anticipates:
10. A vacuum manifold for sawdust capture as defined in claim 6 wherein said flange portion (mounting collar 22) includes an aperture (internal cylindrical hole shown in Figure 4 that allows debris to flow from saw to exhaust port 18) therethrough, said aperture being adapted to allow passage of sawdust from said cavity to a vacuum hose (Paragraph [0025]).  

Regarding Claim 11, Loveless anticipates:
11. A vacuum manifold for sawdust capture as defined in claim 10 wherein said aperture (internal cylindrical hole shown in Figure 4 that allows debris to flow from saw to exhaust port 18) is generally circular in a plane normal to said longitudinal axis (labeled in attached Figure 3 above)(best shown in Figure 4).  

Regarding Claim 12, Loveless anticipates:
12. A vacuum manifold (dust shroud 10) for sawdust capture comprising: 
a vacuum manifold body portion (shroud body 14), said body portion having a curved cylindrical internal surface region (labeled in attached Figure 3 below) defining a cavity (best shown in Figure 2 and attached Figure 3 below) about a longitudinal axis (labeled in attached Figure 3 below) thereof, said body portion having a first external surface region (labeled in attached Figure 3 below) at a first end (labeled in attached Figure 3 below) thereof, said first external surface region being disposed generally transverse to said longitudinal axis (shown in attached Figure 3 below), said body portion including a second generally planar internal surface region (labeled in attached Figure 3 below), said second generally planar internal surface region being disposed substantially normal to said longitudinal axis (shown in attached Figure 3 below), wherein said curved internal surface region defines a correspondingly curved internal edge region (labeled in attached Figure 3 below) with said second generally planar internal surface region (shown in attached Figure 3 below), said body portion including a third external surface region (labeled in attached Figure 2 below), said third external surface region being disposed normal to said first external surface region at a mutual edge (labeled in attached Figure 2 below) thereof, said third external surface region having first, second and third internal edges (labeled in attached Figure 2 below), said first, second and third internal edges defining a generally rectangular aperture from said third external surface region into said cavity (shown in attached Figure 2 below).  


    PNG
    media_image2.png
    904
    883
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    987
    1070
    media_image3.png
    Greyscale


Regarding Claim 13, Loveless anticipates:
13. A vacuum manifold for sawdust capture as defined in claim 12 wherein said second internal edge (labeled in attached Figure 2 above) is adapted to be disposed substantially perpendicular to a saw blade when said vacuum manifold is in use (shown in attached Figure 2 above).  

Regarding Claim 14, Loveless anticipates:
14. A vacuum manifold for sawdust capture as defined in claim 12 wherein said second internal edge (labeled in attached Figure 3 above) is mutually disposed between said third external surface region (labeled in attached Figure 3 above) and a forth internal surface region (labeled in attached Figure 3 above), said fourth internal surface region having a fifth internal edge region (labeled in attached Figure 3 above), said fifth internal edge region being mutually disposed between said fourth internal surface region and said generally curved cylindrical internal surface region (labeled in attached Figure 3 above).  

Regarding Claim 15, Loveless anticipates:
15. A vacuum manifold for sawdust capture as defined in claim 12 wherein said curved cylindrical internal surface region (labeled in attached Figure 3 above) includes a substantially circular cylindrical internal surface region (shown in attached Figure 3 above).  

Regarding Claim 16, Loveless anticipates:
16. A vacuum manifold for sawdust capture as defined in claim 12 wherein said first external surface region (labeled in attached Figure 3 above) includes a generally planar external surface region (shown in attached Figure 3 above).  

Regarding Claim 17, Loveless anticipates:
17. A vacuum manifold for sawdust capture as defined in claim 12 wherein at least one of said first, second and third internal edge regions (labeled in attached Figures 2 and 3 above) is substantially linear (shown in attached Figures 2 and 3 above).  

Regarding Claim 18, Loveless anticipates:
18. A vacuum manifold (dust shroud 10) for sawdust capture comprising: a vacuum manifold body portion (shroud body 14), said body portion having a first generally cylindrical internal surface region (labeled in attached Figure 3 below) defining a generally cylindrical cavity (best shown in attached Figure 3 below) therein, said generally cylindrical cavity opening, at a first end, to an aperture (hole through tube shown in attached Figure 3 below) in a second external surface (labeled “second external surface region” in attached Figure 3 below) of said body portion, said generally cylindrical cavity terminated at a second end by a third substantially planar internal surface region (labeled in attached Figure 3 below), said third substantially planar internal surface region being disposed substantially normal to a longitudinal axis (labeled in attached Figure 3 below) of said generally cylindrical cavity, said body portion having a fourth generally planar external surface region (labeled in attached Figure 3 below) disposed in substantially parallel spaced relation to said longitudinal axis (shown in attached Figure 3 below), said third substantially planar internal surface region forming a substantially linear mutual edge (labeled in attached Figure 3 below) with said fourth generally planar external surface region (shown in attached Figure 3 below).  


    PNG
    media_image4.png
    987
    1070
    media_image4.png
    Greyscale


Regarding Claim 19, Loveless anticipates:
19. A vacuum manifold for sawdust capture as defined in claim 18 wherein said body portion (shroud body 14) further comprises a flange portion (portion between mounting collar 22 and output, Figure 3), said flange portion having a fifth substantially planar surface region (labeled in attached Figure 3 above) disposed outwardly of and in substantially parallel spaced relation to said second external surface region (labeled in attached Figure 3 above) of said body portion, and wherein said flange portion includes a sixth substantially planar surface region disposed outwardly and in substantially parallel spaced relation to said fifth substantially planar surface region (shown in attached Figure 3 above).  

Regarding Claim 20, Loveless anticipates:
20. A vacuum manifold for sawdust capture as defined in claim 19 wherein said sixth substantially planar surface region (labeled in attached Figure 3 above) is adapted to be coupled to a vacuum apparatus so as to effect said sawdust capture (shown in attached Figure 3 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless US 2010/0313867 (hereafter Loveless) in view of design choice.

Regarding Claim 4, Loveless teaches:
4. A vacuum manifold for sawdust capture as defined in claim 1 wherein said curved cylindrical internal surface region (labeled in attached Claim 1 Figure 3 above) includes a generally elliptical cylindrical internal surface region (see discussion below).  

Loveless teaches curved cylindrical internal surfaces as shown in Figures 2 and 3 that serve to transition a rectangular intake into a cylindrical tube for debris collection.  Loveless shows what appears to be a generally circular shape rather than an elliptical shape as claimed.  It would have been an obvious matter of design choice to make the different portions of the transition between the rectangular intake and the cylindrical tube of whatever form or shape was desired or expedient with the motivation to achieve a desired smooth flow transition or cosmetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding Claim 8, Loveless teaches:
8. A vacuum manifold for sawdust capture as defined in claim 7 wherein said flange portion (mounting collar 22) includes at least one hole (multiple holes shown in Figure 3), said hole being adapted to receive a fastener for coupling said hose coupling portion to said first external surface region (see discussion below).

As shown in Figures 1-4, Loveless discloses an exhaust port 18, with labeled first external surface region, with a flange, mounting collar 22, being adapted to couple with a hose of a vacuum cleaner.  Loveless does not disclose the connection details for the hose connection.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to secure the hose to the Loveless device using a fastener to prevent the hose from falling off during operation.  That being said, it would have been obvious to use at least one of the existing EXTRA holes in the flange for securing a fastener that would couple the vacuum cleaner hose onto the shown exhaust port, therefore coupling the first external surface region within, with the motivation to prevent accidental disconnection during device operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of dust capturing devices for powered equipment.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.